Benedict, D. J.
The materials sued for do not, in my opinion, come within the rule that has been applied to cases of building a vessel. The relation of the libellants was not that of builders, but of material-men. As such they acquired a lien upon the vessel for the value of the articles sued for, by virtue of the law of the state of Virginia, where the vessel then belonged, and where the contract was made. The Steamer Baleigh, 2 Hughes, 44. That lien, unless it has been lost by laches or waiver, may be enforced by this court. Neither laches nor waiver has been proved. The libellants are, therefore, entitled to a decree for the amount of their bill, with interest and costs.